



Exhibit 10.1




CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of May 3, 2016 by
and between GLOBUS MEDICAL, INC., a Delaware corporation and GLOBUS MEDICAL
NORTH AMERICA, INC., a Pennsylvania corporation (each individually, a
“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”). Each reference
herein to “Borrower” shall mean each and every party, collectively and
individually, defined above as a Borrower.


RECITALS


Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:


ARTICLE I
CREDIT TERMS


SECTION 1.1.    LINE OF CREDIT.


(a)    Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including May 31, 2017, not to exceed at any time the aggregate principal amount
of Fifty Million Dollars ($50,000,000.00) (“Line of Credit”), the proceeds of
which shall be used to finance Borrower’s working capital requirements and
issuance of standby letters of credit. Borrower’s obligation to repay advances
under the Line of Credit shall be evidenced by a promissory note dated as of May
3, 2016, as may be modified from time to time in a writing signed by the parties
to be bound (“Line of Credit Note”), all terms of which are incorporated herein
by this reference.


(b)    Borrowing and Repayment. Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.


(c)    Letter of Credit Subfeature. As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue standby letters of credit for the account of Borrower (each,
a “Letter of Credit” and collectively, “Letters of Credit”); provided however,
that the aggregate undrawn amount of all outstanding Letters of Credit shall not
at any time exceed Twenty-Five Million Dollars ($25,000,000.00). The form and
substance of each Letter of Credit shall be subject to approval by Bank, in its
sole discretion. Each Letter of Credit shall be issued for a term not to exceed
one hundred eighty (180) days, as designated by Borrower; provided however, that
no Letter of Credit shall be issued with, nor shall Bank be required to renew or
(if applicable) allow automatic renewal of any Letter of Credit so that it will
have, an expiration date that is subsequent to the maturity date of the Line of
Credit (with any such Letter of Credit with an expiration date subsequent to the
maturity of the Line of Credit to be referred to as an “Extended Date Letter of
Credit”) unless Borrower at the time of and as an additional condition


 
-1-
 






--------------------------------------------------------------------------------




to the issuance of an Extended Date Letter of Credit, provides Bank with cash
collateral (which may be in addition to or, if agreed by Bank, may be a
replacement for, such other collateral that may have been granted by Borrower to
Bank, pursuant to this Agreement or otherwise), consisting of a deposit account
maintained by Borrower with Bank in an amount that is not less than one hundred
five percent (105%) of the undrawn amount of such Extended Date Letter of
Credit, as evidenced by and subject to the security agreements and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank; and provided further, that in no event shall any Extended
Date Letter of Credit have a then current expiration date more than one year
beyond the maturity date of the Line of Credit. The undrawn amount of all
Letters of Credit shall be reserved under the Line of Credit and shall not be
available for borrowings thereunder. Each Letter of Credit shall be subject to
the additional terms and conditions of the Letter of Credit agreements,
applications and any related documents required by Bank in connection with the
issuance thereof. Each drawing paid under a Letter of Credit shall be deemed an
advance under the Line of Credit and shall be repaid by Borrower in accordance
with the terms and conditions of this Agreement applicable to such advances;
provided however, that if advances under the Line of Credit are not available,
for any reason, at the time any drawing is paid, the Borrower shall immediately
pay to Bank the full amount drawn, together with interest hereon from the date
such drawing is paid to the date such amount is fully repaid by Borrower, at the
rate of interest applicable to advances under the Line of Credit. In such event
Borrower agrees that Bank, in its sole discretion, may debit any account
maintained by Borrower with Bank for the amount of any such drawing.


SECTION 1.2.    INTEREST/FEES.


(a)    Interest. The outstanding principal balance of each credit subject hereto
shall bear interest at the rate of interest set forth in each promissory note or
other instrument or document executed in connection therewith.


(b)    Computation and Payment. Interest shall be computed on the basis set
forth in each promissory note or other instrument or document required hereby.
Interest shall be payable at the times and place set forth in each promissory
note or other instrument or document required hereby.


(c)    Letter of Credit Fees. Borrower shall pay to Bank (i) fees upon the
issuance of each Letter of Credit equal to seventy-five hundredths percent
(0.75%) per annum (computed on the basis of a 360-day year, actual days elapsed)
of the face amount thereof, and (ii) fees upon the payment or negotiation of
each drawing under any Letter of Credit and fees upon the occurrence of any
other activity with respect to any Letter of Credit (including without
limitation, the transfer, amendment or cancellation of any Letter of Credit)
determined in accordance with Bank’s standard fees and charges then in effect
for such activity.


SECTION 1.3.    COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect all
principal, interest and fees due under each credit subject hereto by debiting
Borrower’s deposit account number 4124817552 with Bank, or any other deposit
account maintained by Borrower with Bank, for the full amount thereof. Should
there be insufficient funds in any such deposit account to pay all such sums
when due, the full amount of such deficiency shall be immediately due and
payable by Borrower.


SECTION 1.4.    EXTENSION REQUEST. The maturity date of the Line of Credit is
May 31, 2017. At any time within 60 days of May 1, 2017, so long as no Event of
Default exists, the Borrower


 
-2-
 






--------------------------------------------------------------------------------




will have the right to request in writing that the Bank agree to extend the
maturity date of the Line of Credit by an additional one year period, which
agreement may be given by the Bank in its sole and absolute discretion. Bank
agrees that it will advise the Borrower in writing within 15 days of receiving
an extension request whether or not Bank agrees to so extend the maturity date
for an additional one year period. Borrower understands that Bank’s decision
whether to extend the Line of Credit is in Bank’s sole and absolute discretion,
and subject to credit review and such other assurances, certificates, documents,
consents or opinions as Bank may reasonably require.


SECTION 1.5.    INCREASE. Borrower may request in writing, at any time prior to
the maturity date so long as no Event of Default exists, a one-time increase of
the commitment amount in an amount not to exceed $25,000,000.00, which Bank will
consider in its sole and absolute discretion. Bank agrees it will advise the
Borrower in writing within 15 days of receiving an increase request whether or
not Bank agrees to increase the commitment by the requested amount, and the
effective date of the increase. Borrower understands that Bank’s decision
whether to increase the commitment by the requested amount or any part thereof
is in Bank’s sole and absolute discretion, and subject to credit review and such
other assurances, certificates, documents, consents or opinions as Bank may
reasonably require.


SECTION 1.6.    TERMINATION. Prior to the maturity date of the Line of Credit,
Borrower may terminate this Agreement by sending ten days written notice of such
termination to Bank, and paying in full all obligations outstanding hereunder,
without premium or penalty.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.


SECTION 2.1.    LEGAL STATUS. GLOBUS MEDICAL, INC. is a corporation, duly
organized and existing and in good standing under the laws of Delaware, and
GLOBUS MEDICAL NORTH AMERICA, INC. is a corporation, duly organized and existing
and in good standing under the laws of Pennsylvania, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower.


SECTION 2.2.    AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the “Loan
Documents”) have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium, or other law affecting or relating to creditor’s rights generally,
and (ii) the availability of injunctive relief and other equitable measures.


SECTION 2.3.    NO VIOLATION. The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene


 
-3-
 






--------------------------------------------------------------------------------




any provision of the organizational and governing documents of Borrower, or
result in any breach of or default under any contract, obligation, indenture or
other instrument to which Borrower is a party or by which Borrower may be bound.


SECTION 2.4.    LITIGATION. There are no pending, or to the best of Borrower’s
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof.


SECTION 2.5.    CORRECTNESS OF FINANCIAL STATEMENT. The annual financial
statement of Borrower dated December 31, 2014, and all interim financial
statements delivered to Bank since said date, true copies of which have been
delivered by Borrower to Bank prior to the date hereof, (a) are complete and
correct and present fairly the financial condition of Borrower, (b) disclose all
liabilities of Borrower that are required to be reflected or reserved against
under generally accepted accounting principles, whether liquidated or
unliquidated, fixed or contingent, and (c) have been prepared in accordance with
generally accepted accounting principles consistently applied except that
unaudited financial statements may lack footnotes and other presentation items
and are subject to year-end audit adjustments. Since the dates of such financial
statements there has been no material adverse change in the financial condition
of Borrower, nor has Borrower mortgaged, pledged, granted a security interest in
or otherwise encumbered any of its assets or properties except (i) in favor of
Bank, (ii) pursuant to a Permitted Lien (as defined below) or (iii) as otherwise
permitted by Bank in writing.


SECTION 2.6.    INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.


SECTION 2.7.    NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower’s obligations
subject to this Agreement to any other obligation of Borrower.


SECTION 2.8.    PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law; provided, that nothing contained herein shall
prevent Borrower from electing, in its sole discretion, to terminate or abandon
any regulatory approval or authority to sell any of its products once it ceases
the production or sale of such products.


SECTION 2.9.    ERISA. Borrower is in compliance in all material respects with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time (“ERISA”); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a “Plan”); no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under generally accepted accounting principles.




 
-4-
 






--------------------------------------------------------------------------------




SECTION 2.10.    OTHER OBLIGATIONS. Borrower is not in default on any obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation.


SECTION 2.11.    ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank
in writing prior to the date hereof, Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower’s operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment.
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.


ARTICLE III
CONDITIONS


SECTION 3.1.    CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of
Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank’s satisfaction of all of the following conditions:


(a)    Approval of Bank Counsel. All legal matters incidental to the extension
of credit by Bank shall be satisfactory to Bank’s counsel.


(b)    Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:


(i)
This Agreement and each promissory note or other instrument or document required
hereby.

(ii)
Corporate Resolution: Borrowing (2).

(iii)
Certificate of Incumbency (2).

(iv)
Such other documents as Bank may require under any other Section of this
Agreement.



(c)    Financial Condition. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower or any
Third Party Obligor hereunder, if any, nor any material decline, as determined
by Bank, in the market value of any collateral required hereunder or a
substantial or material portion of the assets of Borrower or any such Third
Party Obligor, if any.


SECTION 3.2.    CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank
to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank’s satisfaction of each of the following
conditions:




 
-5-
 






--------------------------------------------------------------------------------




(a)    Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true in all materials respects on and
as of the date of the signing of this Agreement and on the date of each
extension of credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date, and on
each such date, no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall have occurred and be continuing or
shall exist.


(b)    Documentation. Bank shall have received all additional documents which
may be required in connection with such extension of credit.


(c)    Letter of Credit Documentation. Prior to the issuance of any Letter of
Credit, Bank shall have received a Letter of Credit Agreement and any other
letter of credit documentation reasonably required by Bank, in case completed
and duly executed by Borrower.


ARTICLE IV
AFFIRMATIVE COVENANTS


Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:


SECTION 4.1.    PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees
or other liabilities due under any of the Loan Documents at the times and place
and in the manner specified therein, and immediately upon demand by Bank, the
amount by which the outstanding principal balance of any credit subject hereto
at any time exceeds any limitation on borrowings applicable thereto.


SECTION 4.2.    ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower.


SECTION 4.3.    FINANCIAL STATEMENTS. Provide to Bank all of the following, in
form and detail satisfactory to Bank:


(a)     not later than 120 days after and as of the end of each fiscal year, a
consolidated and consolidating audited financial statement of Borrower, prepared
by a certified public accountant acceptable to Bank, to include balance sheet,
income statement and statement of cash flow; and


(b)    not later than 60 days after and as of the end of each quarter, a
consolidated financial statement of Borrower, prepared by Borrower, to include
balance sheet, income statement, statement of cash flow and source and
application of funds statement; and


(c)    in the event that Borrower or IPO Parent (as defined in Section 5 below)
becomes subject to the reporting requirements under the Securities Exchange Act
of 1934, as amended,


 
-6-
 






--------------------------------------------------------------------------------




within 5 days of filing, copies of all periodic and other reports, proxy
statement and other materials filed by Borrower and/or IPO Parent with the SEC
or with any national securities exchange distributed to its shareholders, as the
case may be; documents required to be delivered may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date on which
Borrower and/or IPO Parent posts such documents, or provides a link thereto, on
Borrower’s and/or IPO Parent’s website on the Borrower’s and/or IPO Parent’s
website address; and


(d)    contemporaneously with each quarterly financial statement of Borrower
required hereby, a certificate of the president or chief financial officer, a
general partner or a member of Borrower as applicable that said financial
statements are accurate and that there exists no Event of Default nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute an Event of Default; and


(e)    from time to time such other information as Bank may reasonably request.


SECTION 4.4.    COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower’s continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business;
provided, that nothing contained herein shall prevent Borrower from electing, in
its sole discretion, to terminate or abandon any regulatory approval or
authority to sell any of its products once it ceases the production or sale of
such products.


SECTION 4.5.    INSURANCE. Maintain and keep in force, for each business in
which Borrower is engaged, insurance of the types and in amounts customarily
carried in similar lines of business, including but not limited to fire,
extended coverage, public liability, flood, and, if required, hurricane,
windstorm, seismic property damage and workers’ compensation, with all such
insurance carried in amounts satisfactory to Bank, and deliver to Bank from time
to time at Bank’s request schedules setting forth all insurance then in effect.
Borrower may self-insure or obtain from an insurer or through an insurance agent
of Borrower’s choice, provided that any insurer chosen by Borrower is acceptable
to Bank on such reasonable grounds as may be permitted under applicable law.


SECTION 4.6.    FACILITIES. Keep all properties useful or necessary to
Borrower’s business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained.


SECTION 4.7.    TAXES AND OTHER LIABILITIES. Pay and discharge when due any and
all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank’s satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.


SECTION 4.8.    LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower which is not covered by
Borrower’s insurance policies and claimed damages exceed five million dollars
($5,000,000.00).


 
-7-
 






--------------------------------------------------------------------------------






SECTION 4.9.    FINANCIAL CONDITION. Maintain Borrower’s financial condition as
follows using generally accepted accounting principles consistently applied and
used consistently with prior practices (except to the extent modified by the
definitions herein):


(a)    Consolidated Leverage Ratio not greater than 2.5 to 1.0 to be maintained
at all times and to be tested as of the last day of each fiscal quarter.
“Consolidated Leverage Ratio” means the ratio of (a) Funded Indebtedness to (b)
EBITDA for the twelve month period immediately preceding the most recently
occurring last day of any fiscal quarter of Borrower. “Funded Indebtedness” is
defined as of any date of determination, for Borrower and its subsidiaries, on a
consolidated basis, as the outstanding principal amount of all indebtedness of
Borrower and its subsidiaries, whether current or long-term (including the
obligations under this Agreement. “EBITDA” shall mean, as calculated on a
consolidated basis for Borrower and its subsidiaries for any period as of any
date of determination, (a) Net Income, plus (b) the following to the extent
deducted in the calculation of Net Income, (i) Interest Expense, (ii)
depreciation expense and amortization expense, (iii) income tax expense, (iv)
other non­ recurring expenses of Borrower and its subsidiaries reducing such Net
Income which do not represent a cash item in such period or any future period,
and (v) non-cash compensation paid to employees in the form of common stock,
minus (c) all non-cash items increasing Net Income for such period. “Net Income”
means, as calculated on a consolidated basis for Borrower and its subsidiaries
for any period as at any date of determination, the net profit (or loss), after
provision for taxes, of Borrower and its subsidiaries for such period taken as a
single accounting period.


Interest Expense means, as calculated on a consolidated basis for Borrower and
its subsidiaries, interest expense (whether cash or non-cash) determined in
accordance with GAAP for the relevant period ending on such date, including
interest expense with respect to any credit extension and other indebtedness of
Borrower and its subsidiaries, including, without limitation, all commissions,
discounts, or related amortization and other fees and charges with respect to
letters of credit and the net costs associated with interest rate swap, cap, and
similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).


SECTION 4.10.    NOTICE TO BANK. Promptly (but in no event more than five (5)
days after the occurrence of each such event or matter) give written notice to
Bank in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower’s property.


SECTION 4.11.    OPERATING ACCOUNTS. Maintain Borrower’s primary domestic
operating accounts with Bank.


ARTICLE V
NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in


 
-8-
 






--------------------------------------------------------------------------------




full of all obligations of Borrower subject hereto, Borrower will not without
Bank’s prior written consent:


SECTION 5.1.    USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.


SECTION 5.2.    LEASE EXPENDITURES. Incur any operating lease expense in any
fiscal year in excess of an aggregate of $5,000,000.00.


SECTION 5.3.    OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
indebtedness or liabilities or permit its subsidiaries to create, incur, assume
or permit to exist any indebtedness or liabilities, resulting from borrowings,
loans or advances, whether secured or unsecured, matured or unmatured,
liquidated or unliquidated, joint or several, except (a) the liabilities of
Borrower to Bank, and (b) any other liabilities of Borrower and its subsidiaries
existing as of, and disclosed to Bank prior to, the date hereof and (c) any
trade payables incurred in the ordinary course of business.


SECTION 5.4.    MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity in a transaction where the stockholders of
Borrower immediately prior to such transaction do not own at least 51% of the
outstanding equity interests in the combined company immediately after such
transaction; make any substantial change in the nature of Borrower’s business as
conducted as of the date hereof; acquire all or substantially all of the assets
of any other entity unless such entity is in the life sciences business; nor
sell, lease, transfer or otherwise dispose of all or a substantial or material
portion of Borrower’s assets except in the ordinary course of its business.


SECTION 5.5.    GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except any of the
foregoing in favor of Bank, and except additional guaranties in amounts not to
exceed an aggregate of $5,000,000.00 outstanding at any time.


SECTION 5.6.    LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity, except any of the foregoing existing as of,
and disclosed to Bank prior to, the date hereof.


SECTION 5.7.     DIVIDENDS, DISTRIBUTIONS.  Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower's stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower's stock now or hereafter outstanding;
provided however, that Borrower may pay up to $30,000,000.00 for the repurchase
of Borrower’s shares. Notwithstanding, nothing herein shall restrict or
otherwise inhibit Globus Medical North America, Inc.’s right to declare or pay
any dividend or distribution of cash, stock, or any other property to Globus
Medical, Inc.


SECTION 5.8.    PLEDGE OF ASSETS. Other than Permitted Liens, mortgage, pledge,
grant or permit to exist a security interest in, or lien upon, all or any
portion of Borrower’s assets now owned or hereafter acquired, except any of the
foregoing in favor of Bank or which is existing as of, and disclosed to Bank in
writing prior to, the date hereof. “Permitted Liens” shall mean (i) Liens


 
-9-
 






--------------------------------------------------------------------------------




existing on the date hereof, (ii) Liens for taxes, fees, assessments or other
government charges or levies, either (A) not due and payable, or (B) being
contested in good faith and for which Borrower maintains adequate reserves,
(iii) purchase money Liens for items or property acquired or held by Borrower or
its subsidiaries incurred for financing the acquisition thereof, (iv) capital
leases, (v) synthetic or off balance sheet leases, (vi) Liens of carriers,
warehousemen, suppliers or other persons or entities that are possessory in
nature, (vii) Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations, (viii)
Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in clauses (i) through (iii), but only if such Liens
are limited to the property encumbered by the Liens described in clauses (i)
through (iii) and the principal amount of the indebtedness does not increase,
(ix) leases or subleases of real property or leases, subleases, non-exclusive
licenses or sublicenses of personal property granted in the ordinary course of
Borrower’s business, (x) Liens arising from attachments or judgments, orders or
decrees in circumstances not constituting an Event of Default under Section 6.1
(f); and (xi) Liens in favor of other financial institutions arising in
connection with Borrower’s deposit or securities accounts held at such
institutions; provided however that the purchase money Liens in this subsection
(iii), capital leases in this subsection (iv) and synthetic or off balance sheet
leases in this subsection (v) shall secure no more than Ten Million Dollars
($10,000,000) in the aggregate amount outstanding.


“Lien” means any claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise.


SECTION 5.9. CHANGE IN BUSINESS, MANAGEMENT OR OWNERSHIP. (i)(a) Engage in any
business other than the businesses currently engaged in by Borrower; (b)
liquidate or dissolve; or (c)(i) have a change in senior management which
results in David Paul ceasing to be either the Chief Executive Officer or Chief
Scientific Officer of Borrower and no replacement thereof reasonably acceptable
to Bank shall have been found within ninety (90) days following such cessation;
or (ii)(A) enter into any transaction or series of related transactions in which
stockholders of Borrowers who were not stockholders immediately prior to the
first such transaction own more than forty percent (40% ) of the voting stock of
Borrower immediately after giving effect to such transaction or related series
of such transactions (other than by the sale of Borrower’s equity securities in
a public offering or to venture capital investors so long as Borrower identifies
to Bank the venture capital investors prior to the closing of the transaction
and provides to Bank a description of the material terms of the transaction), or
(B) upon and after the consummation of a Qualifying IPO (as defined in Section
5) in which the IPO Parent is the issuer of equity interests in such Qualifying
IPO, the IPO Parent (as defined in Section 5) fails to directly own
beneficially, or to control voting rights with respect to, one hundred percent
(100.0%) of equity interests of Borrower.


SECTION 5.10. INITIAL PUBLIC OFFERING. Nothing in this Agreement shall prohibit
or otherwise restrict Borrower from making an initial public offering of its
stock so long as: (a) no change of control under Section 6.1(i) will result
therefrom; and (b) no Event of Default then exists or could reasonably be
expected to result therefrom, including without limitation, any and all
covenants relating to the IPO Parent. “IPO Parent” means a corporation formed to
issue equity interests in a Qualifying IPO and to hold all of the equity
interests of Borrower in connection therewith. “Qualifying IPO” means the
consummation by either (a) Borrower or (b) the IPO Parent, on or before the
maturity date of the Line of Credit, an initial public offering of its common
stock.




 
-10-
 






--------------------------------------------------------------------------------




ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.1.    The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement:


(a)    Borrower shall fail to pay when due any principal, interest, fees or
other amounts payable under any of the Loan Documents.


(b)    Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any other party
under this Agreement or any other Loan Document shall prove to be incorrect,
false or misleading in any material respect when furnished or made.


(c)    Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an “Event of Default” in this
section 6.1), and with respect to any such default that by its nature can be
cured, such default shall continue for a period of twenty (20) days from its
occurrence.


(d)    Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any contract, instrument or
document (other than any of the Loan Documents) pursuant to which Borrower, any
guarantor hereunder or any general partner or joint venturer in Borrower if a
partnership or joint venture (with each such guarantor, general partner and/or
joint venturer referred to herein as a “Third Party Obligor”) has incurred any
debt or other liability to any person or entity, including Bank that is not
cured within the time period therefor.


(e)    Borrower or any Third Party Obligor shall become insolvent, or shall
suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time (“Bankruptcy Code”), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or Borrower
or any Third Party Obligor shall file an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition; or Borrower
or any Third Party Obligor shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Third Party Obligor by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.


(f)    The filing of a notice of judgment lien against Borrower or any Third
Party Obligor; or the recording of any abstract or transcript of judgment
against Borrower or any Third Party Obligor in any county or recording district
in which Borrower or such Third Party Obligor has an interest in real property;
or the service of a notice of levy and/or of a writ of attachment or execution,
or other like process, against the assets of Borrower or any Third Party
Obligor; or the entry of a judgment against Borrower or any Third Party Obligor;
or any involuntary petition or proceeding pursuant to the Bankruptcy Code or any
other applicable state or federal law relating to bankruptcy, reorganization or
other relief for debtors is filed or commenced against Borrower or any Third
Party


 
-11-
 






--------------------------------------------------------------------------------




Obligor, in each case in an amount in excess of $5,000,000.00 individually or in
the aggregate under this Section 6.1 (f).


(g)    There shall exist or occur any event or condition that Bank in good faith
believes impairs, or is substantially likely to impair, the prospect of payment
or performance by Borrower, any Third Party Obligor, or the general partner of
either if such entity is a partnership, of its obligations under any of the Loan
Documents.


(h)    The death or incapacity of Borrower or any Third Party Obligor if an
individual. The withdrawal, resignation or expulsion of any one or more of the
general partners in Borrower or any Third Party Obligor if a partnership. The
dissolution or liquidation of Borrower or any Third Party Obligor if a
corporation, partnership, joint venture or other type of entity; or Borrower or
any such Third Party Obligor, or any of its directors, stockholders or members,
shall take action seeking to effect the dissolution or liquidation of Borrower
or such Third Party Obligor.


(i)    The withdrawal, resignation or expulsion of any one or more of the
general partners in Borrower or any change in control of Borrower or any entity
or combination of entities that directly or indirectly control Borrower, with
“control” defined as ownership of an aggregate of fifty-one percent (51%) or
more of the common stock, members’ equity or other ownership interest (other
than a limited partnership interest).


(j)    The sale, transfer, hypothecation, assignment or encumbrance, whether
voluntary, involuntary or by operation of law, without Bank’s prior written
consent, of all or any part of or interest in any real property collateral
required hereby.


SECTION 6.2.    REMEDIES. Upon the occurrence of any Event of Default: (a) all
principal, unpaid interest outstanding and other indebtedness of Borrower under
each of the Loan Documents, any term thereof to the contrary notwithstanding,
shall at Bank’s option and without notice (except as expressly provided in any
mortgage or deed of trust pursuant to which Borrower has provided Bank a lien on
any real property collateral) become immediately due and payable without
presentment, demand, protest or any notices of any kind, including without
limitation, notice of nonperformance, notice of protest, notice of dishonor,
notice of intention to accelerate or notice of acceleration, all of which are
hereby expressly waived by Borrower; (b) the obligation, if any, of Bank to
extend any further credit under any of the Loan Documents shall immediately
cease and terminate; and (c) Bank shall have all rights, powers and remedies
available under each of the Loan Documents, or accorded by law, including
without limitation the right to resort to any or all security for any credit
subject hereto and to exercise any or all of the rights of a beneficiary or
secured party pursuant to applicable law. All rights, powers and remedies of
Bank may be exercised at any time by Bank and from time to time after the
occurrence of an Event of Default, are cumulative and not exclusive, and shall
be in addition to any other rights, powers or remedies provided by law or
equity.


ARTICLE VII
MISCELLANEOUS


SECTION 7.1.    NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of


 
-12-
 






--------------------------------------------------------------------------------




any other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.


SECTION 7.2.    NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:


BORROWER:    GLOBUS MEDICAL, INC.
GLOBUS MEDICAL NORTH AMERICA, INC.
2560 General Armistead Avenue
Audubon, Pennsylvania 19403
Attn: Director of Financial Planning and Analysis


BANK:    WELLS FARGO BANK, NATIONAL ASSOCIATION
MAC Y1392-080
300 Barr Harbor Drive
Floor 08
Conshohocken, Pennsylvania 19428


or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.


SECTION 7.3.    COSTS, EXPENSES AND ATTORNEYS’ FEES. Borrower shall pay to Bank
immediately upon demand the full amount of all reasonable out-of-pocket
payments, advances, charges, costs and expenses, including, to the extent
permitted by applicable law, reasonable attorneys’ fees (to include outside
counsel fees but excluding in-house counsel to the extent permissible), expended
or incurred by Bank in connection with (a) the enforcement of Bank’s rights
and/or the collection of any amounts which become due to Bank under any of the
Loan Documents, whether or not suit is brought, and (b) the prosecution or
defense of any action in any way related to any of the Loan Documents, including
without limitation, any action for declaratory relief, whether incurred at the
trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to Borrower or
any other person or entity. Notwithstanding anything in this Agreement to the
contrary, reasonable attorneys’ fees shall not exceed the amount permitted by
law. Whenever in this Agreement and the other Loan Documents Borrower is
obligated to pay for the attorneys’ fees of Bank, or the phrase “reasonable
attorneys’ fees” or a similar phrase is used, it shall be Borrower’s obligation
to pay the attorneys’ fees actually incurred or allocated, at standard hourly
rates, without regard to any statutory interpretation, which shall not apply,
Borrower hereby waiving the application of any such statute.


SECTION 7.4.    SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent. Bank reserves the right to sell, assign,


 
-13-
 






--------------------------------------------------------------------------------




transfer, negotiate or grant participations in all or any part of, or any
interest in, Bank’s rights and benefits under each of the Loan Documents. In
connection therewith, Bank may disclose all documents and information which Bank
now has or may hereafter acquire relating to any credit subject hereto, Borrower
or its business, any guarantor hereunder or the business of such guarantor, if
any, or any collateral required hereunder; provided that any recipient thereof
agrees not to use or disclose any confidential information of Borrower or its
subsidiaries other than to evaluate a potential acquisition of rights under the
Loan Documents.


SECTION 7.5.    ENTIRE AGREEMENT; AMENDMENT. To the full extent permitted by
law, this Agreement and the other Loan Documents constitute the entire agreement
between Borrower and Bank with respect to each credit subject hereto and
supersede all prior negotiations, communications, discussions and correspondence
concerning the subject matter hereof. This Agreement may be amended or modified
only in writing signed by each party hereto.


SECTION 7.6.    NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.


SECTION 7.7.    TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.


SECTION 7.8.    SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.


SECTION 7.9.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.


SECTION 7.10.    GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of Pennsylvania (such State, Commonwealth
or District is referred to herein as the “State”), but giving effect to federal
laws applicable to national banks, without reference to the conflicts of law or
choice of law principles thereof.


SECTION 7.11.    BUSINESS PURPOSE. Borrower represents and warrants that each
credit subject hereto is made for (a) a business, commercial, investment,
agricultural or other similar purpose, (b) the purpose of acquiring or carrying
on a business, professional or commercial activity, or (c) the purpose of
acquiring any real or personal property as an investment and not primarily for a
personal, family or household use.


SECTION 7.12.    RIGHT OF SETOFF; DEPOSIT ACCOUNTS. Upon and after the
occurrence of an Event of Default, (a) Borrower hereby authorizes Bank, at any
time and from time to time, without notice, which is hereby expressly waived by
Borrower, and whether or not Bank shall have declared any credit subject hereto
to be due and payable in accordance with the terms hereof, to set off against,
and to appropriate and apply to the payment of, Borrower’s obligations and
liabilities under the Loan Documents (whether matured or unmatured, fixed or
contingent, liquidated or


 
-14-
 






--------------------------------------------------------------------------------




unliquidated), any and all amounts owing by Bank to Borrower (whether payable in
U.S. dollars or any other currency, whether matured or unmatured, and in the
case of deposits, whether general or special (except trust and escrow accounts),
time or demand and however evidenced), and (b) pending any such action, to the
extent necessary, to hold such amounts as collateral to secure such obligations
and liabilities and to return as unpaid for insufficient funds any and all
checks and other items drawn against any deposits so held as Bank, in its sole
discretion, may elect. Borrower hereby grants to Bank a security interest in all
deposits and accounts maintained with Bank to secure the payment of all
obligations and liabilities of Borrower to Bank under the Loan Documents.


SECTION 7.13.    ARBITRATION.


(a)    Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit; provided,
however, that nothing herein shall preclude or limit Bank’s right to confess
judgment pursuant to a warrant of attorney provision set forth in any Loan
Document; and provided, further, that no party shall have the right to demand
binding arbitration of any claim, dispute or controversy seeking to (iii)
strike-off or open a judgment obtained by confession pursuant to a warrant of
attorney contained in any Loan Document, (iv) challenge the waiver of a right to
prior notice and a hearing before judgment is entered, or after judgment is
entered, but before execution upon the judgment, which such claims, disputes or
controversies shall be commenced and prosecuted in accordance with the
procedures set forth, and in the forum specified by, Rules 2950 through and
including Rule 2986 of the Pennsylvania Rules of Civil Procedure or any such
other applicable federal or state law. In the event of a court ordered
arbitration, the party requesting arbitration shall be responsible for timely
filing the demand for arbitration and paying the appropriate filing fee within
30 days of the abatement order or the time specified by the court. Failure to
timely file the demand for arbitration as ordered by the court will result in
that party’s right to demand arbitration being automatically terminated.


(b)    Governing Rules. Any arbitration proceeding will (i) proceed in a
location in the State selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.




 
-15-
 






--------------------------------------------------------------------------------




(c)    No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.


(d)    Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State or a neutral retired judge of the state or
federal judiciary of the State, in either case with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of the State and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the corresponding rules of civil practice and procedure
applicable in the State or other applicable law. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.


(e)    Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.


(f)    Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.


(g)    Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.




 
-16-
 






--------------------------------------------------------------------------------




(h)    Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.


(i)    Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.


SECTION 7.14.    JOINT AND SEVERAL LIABILITY.
    
(a)     Each Borrower has determined and represents to Bank that it is a
legitimate business purpose and in its best interests to induce Bank to extend
credit pursuant to this Agreement. Each Borrower acknowledges and represents
that its business is related to the business of every other Borrower hereunder,
and all commitments, advances and other credit extensions under this Agreement
will individually and collectively benefit each Borrower hereunder.


(b)    Each Borrower has determined and represents to Bank that it has, and
after giving effect to the transactions contemplated by this Agreement will
have, assets having a fair market value in excess of its liabilities, after
giving effect to any available rights of contribution or subrogation, and each
Borrower has, and will have, access to adequate capital for the conduct of its
business and the ability to pay its debts as they mature.


(c)    Each Borrower agrees that it is jointly and severally and unconditionally
liable to Bank for, and as a surety as though it were a primary obligor for, and
will pay to Bank when due, the full amount of all existing and future
indebtedness arising in connection with any facility extended under this
Agreement, and all modifications, extensions and renewals thereto, including
without limitation all principal and interest, and all fees, costs and expenses
chargeable to each Borrower individually or collectively in connection with any
facility hereunder. These obligations shall be in addition to any other
obligations of any Borrower under any other agreement with Bank entered into
before or after the date of this Agreement, unless such other agreement is
expressly modified or revoked in writing, and this Agreement shall not affect or
invalidate the terms of any such other agreement, unless otherwise expressly
provided herein.


(d)    The liability of a Borrower for indebtedness hereunder shall be
reinstated and revived and the rights of Bank shall continue if and to the
extent that for any reason any amount at any time paid on account of any
facility under this Agreement by any Borrower or any other person or entity is
rescinded or must otherwise be restored by Bank, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.


(e)    Each Borrower authorizes Bank, without notice to or demand on such
Borrower, and without affecting such Borrower’s liability for indebtedness
incurred under any facility extended


 
-17-
 






--------------------------------------------------------------------------------




under this Agreement, from time to time to: (i) alter, compromise, extend,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of, the indebtedness of any other Borrower to Bank on account of any such
facilities; (ii) take and hold security from any other Borrower for the payment
of indebtedness incurred under any facility extended under this Agreement, and
exchange, enforce, waive, subordinate or release any such security; (iii) apply
such security and direct the order or manner of sale thereof, including without
limitation, a non-judicial sale permitted by the terms of the controlling
security agreement, mortgage, or deed of trust, as Bank in its discretion may
determine; (iv) release or substitute any one or more of the endorsers or any
guarantors of any facility hereunder, or any other party obligated thereon; and
(v) apply payments received by Bank from any other Borrower to indebtedness of
such other Borrower to Bank other than to any facility extended under this
Agreement. Notwithstanding the above, Bank shall endeavor, without being
obligated to do so, to provide advance written notice to Borrower, provided
that, failure to do so shall, in no event, invalidate any such action taken by
Bank hereunder or otherwise constitute a defense to enforcement of any rights of
Bank.


(f)    Each Borrower represents and warrants to Bank that it has established
adequate means of obtaining from every other Borrower on a continuing basis
financial and other information relating to the financial condition of every
other Borrower, and each Borrower agrees to keep adequately informed by such
means of any facts, events or circumstances which might in any way affect its
risks hereunder. Each Borrower further agrees that Bank shall have no obligation
to disclose to it any information or material about any other Borrower which is
acquired by Bank in any manner.


(g)    Each Borrower waives any right to require Bank to: (i) proceed against
any other Borrower or any other person; (ii) proceed against or exhaust any
security held from any other Borrower or any other person; (iii) pursue any
other remedy in Bank’s power; (iv) apply payments received by Bank from any
other Borrower to any facility extended under this Agreement; (v) unless
otherwise required by this Agreement or the Letter of Credit, make any
presentments or demands for performance, or give any notices of nonperformance,
protests, notices of protest or notices of any kind, including without
limitation, any notice of nonperformance, protest, notice of protest, notice of
dishonor, notice of intention to accelerate or notice of acceleration; or (vi)
set off against the indebtedness the fair value of any real or personal property
given as collateral for the indebtedness (whether such right of setoff arises
under statute or otherwise). In addition to the foregoing, each Borrower
specifically waives any statutory right it might have to require Bank to proceed
against other Borrowers or any collateral that secures the indebtedness.


(h)    Each Borrower waives to the extent permitted by applicable law any
defense to its liability for repaying any facility extended under this Agreement
based upon or arising by reason of: (i) any disability or other defense of any
other Borrower or any other person; (ii) the cessation or limitation from any
cause whatsoever, other than payment in full, of the liability of any other
Borrower for the facility extended under this Agreement; (iii) any lack of
authority of any officer, director, partner, agent or other person acting or
purporting to act on behalf of any other Borrower or any defect in the formation
of any other Borrower; (iv) the application by any other Borrower of the
proceeds of any facility extended under this Agreement for purposes other than
the purposes intended or understood by Bank or each other Borrower; (v) any act
or omission by Bank which directly or indirectly results in or aids the
discharge of any other Borrower by operation of law or otherwise, or which in
any way impairs or suspends any rights or remedies of Bank against any other
Borrower. Notwithstanding, the waiver in this Section 7.14.(h)(v) shall not
affect, modify, or otherwise undermine any separate legally enforceable, written
agreement entered into by the


 
-18-
 






--------------------------------------------------------------------------------




parties wherein Bank expressly agrees to discharge Borrower’s debt obligations
or impair or suspend its rights or remedies against Borrower; (vi) any
impairment of the value of any interest in any security for any facility
extended under this Agreement, including without limitation, the failure to
obtain or maintain perfection or recordation of any interest in any such
security, the release of any such security without substitution, and/or the
failure to preserve the value of, or to comply with applicable law in disposing
of, any such security; or (vii) any modification of the indebtedness of any
other Borrower for any facility extended under this Agreement, including without
limitation the renewal, extension, acceleration or other change in time for
payment of, or other change in the terms of, the indebtedness of any Borrower
for any facility extended under this Agreement, including increase or decrease
of the rate of interest thereon.


(i)    Until each facility extended under this Agreement and all indebtedness
arising under or in connection with this Agreement shall have been paid in full,
no Borrower shall have any right of subrogation. Each Borrower waives all rights
and defenses it may have arising out of (i) any election of remedies by Bank,
even though that election of remedies, such as a non-judicial foreclosure with
respect to any security for each facility extended under this Agreement,
destroys its rights of subrogation or its rights to proceed against any other
Borrower for reimbursement, or (ii) any loss of rights it may suffer by reason
of any rights, powers or remedies of any other Borrower in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging any
Borrower’s indebtedness for each facility extended under this Agreement, whether
by operation of law, or otherwise, including any rights Borrower may have to
claim a fair market credit with respect to a deficiency or have a fair market
value hearing to determine the size of a deficiency following any foreclosure
sale or other disposition of any real property security for any portion of the
Indebtedness, and Borrower waives any right Borrower may have under any
“one-action” rule. Borrower further waives the benefit of any homestead,
exemption or other similar laws.


Until all indebtedness of each Borrower to Bank arising under or in connection
with this Agreement shall have been paid in full, each Borrower waives any right
to enforce any remedy which Bank now has or may hereafter have against any other
Borrower or any other person, and waives any benefit of, or any right to
participate in, any security now or hereafter held by Bank. To the fullest
extent permitted by applicable law, Borrower waives all rights of a surety and
the benefits of any applicable suretyship law, statute or regulation, and
without limiting any of the waivers set forth herein, Borrower further waives
any other fact or event that, in the absence of this provision, would or might
constitute or afford a legal or equitable discharge or release of or defense to
Borrower.


 
-19-
 






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be executed as a sealed instrument as of the day
and year first written above.


GLOBUS MEDICAL, INC.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
By: /s/ ANTHONY L. WILLIAMS       (SEAL)
 
By: /s/ JOSEPH J. DEMARCO, JR.
ANTHONY WILLIAMS
 
JOSEPH J. DEMARCO, JR.
PRESIDENT
 
SENIOR VICE PRESIDENT
 
 
 
 
 
 
GLOBUS MEDICAL NORTH AMERICA, INC.
 
 
 
 
 
By: /s/ ANTHONY L. WILLIAMS       (SEAL)
 
 
ANTHONY WILLIAMS
 
 
PRESIDENT
 
 





 
-20-
 




